Citation Nr: 1101561	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-23 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
wrist fracture.

2.  Entitlement to an effective date earlier than October 27, 
2008, for the grant of service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had verified active duty service in the Navy from 
June 1984 to April 1988 and from October 1989 to September 2007.  
He also had additional, unverified service in the Naval Reserve.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina and an April 2009 rating decision of the VA RO in 
Roanoke, Virginia.  The Veteran testified at a hearing before the 
undersigned in Washington, DC in November 2010.  A transcript of 
the hearing is of record.

By rating decision in February 2010, the RO granted service 
connection for lumbar strain and cervical strain.  The United 
States Court of Appeals for the Federal Circuit has held that the 
RO's award of service connection for a particular disability 
constitutes a full award of benefits on the appeal initiated by 
the veteran's notice of disagreement on such issue.  Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, those 
matters are not before the Board.

In July 2009, the Veteran perfected an appeal as to a claim for 
an increased rating for a right knee disability.  However, the 
Veteran withdrew this appeal from appellate status in a March 
2010 written statement.  See 38 C.F.R. § 20.204.




REMAND

I.  Service Connection for Residuals of a Left Wrist Fracture

The Veteran contends that he fractured his left wrist while 
playing basketball during a drill weekend with the Naval Reserve 
in April 1989.  He further contends that his left wrist 
disability was aggravated during his second period of active duty 
from October 1989 to September 2007.

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303(a) 
(2010).  Active service includes (1) active duty, (2) any period 
of active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and (3) any period of inactive 
duty training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in the line of duty 
or from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  38 
C.F.R. § 3.6(a).  In other words, service connection is available 
for injuries and/or diseases incurred during active duty or 
active duty for training but (except for the exceptions listed in 
this paragraph) only for injuries, and not diseases, sustained on 
inactive duty for training.  Brooks v. Brown, 5 Vet. App. 484 
(1994).

Active duty for training is defined, in part, as full-time duty 
in the Armed Forces performed by Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for 
training is generally duty (other than full-time duty) prescribed 
for Reserves or duty performed by a member of the National Guard 
of any state (other than full- time duty).  38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of 
active duty for training while weekend drills are inactive duty.  
Presumptive periods do not apply to active duty for training or 
inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 
474 (1991).

Private treatment records reflect that the Veteran was treated 
for a left wrist fracture on April 2, 1989.  Subsequent private 
treatment records note that the Veteran was prescribed a brace 
for his left wrist in June 2008.  In a March 2010 statement, the 
Veteran reported that he served in the Naval Reserve from June 
1988 to September 1989, and was attached to the USS Sierra (AD-
18) unit out of Columbia, South Carolina.  During the November 
2010 hearing, the Veteran testified that he was on weekend drill 
at the time of his April 2, 1989, left wrist injury.  Service 
personnel records show that the Veteran had Naval Reserve service 
during the period from April 1988 to October 1989; however, no 
verification of the Veteran's duty status on April 2, 1989, 
(active duty, active duty for training, or inactive duty for 
training) is of record.  On remand, such verification should be 
obtained.

II.  Earlier Effective Date

One of the matters the Board must address is which issue or 
issues are properly before the Board.  An appeal to the Board is 
initiated by a Notice of Disagreement (NOD) and completed by a 
substantive appeal after a Statement of the Case (SOC) is 
furnished.  In essence, the following sequence is required:  
There must be a decision by the RO; the claimant must timely 
express disagreement with the decision; VA must respond by 
issuing an SOC; and finally the claimant, after receiving the 
SOC, must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In April 2009, the Veteran was awarded service connection for 
PTSD, effective October 27, 2008.  The Veteran submitted a timely 
NOD as to the effective date of the award in April 2009.  The RO 
has not provided the veteran with an SOC in response to this 
notice of disagreement.  Because the notice of disagreement 
placed the issue in appellate status, the matter must be remanded 
for the originating agency to issue an SOC.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should issue an 
appropriate SOC in the matter of entitlement 
to an effective date earlier than October 27, 
2008, for the grant of service connection for 
PTSD.  The Veteran must be informed of the 
requirements to perfect his appeal.  If the 
appeal is perfected, the RO or the AMC should 
ensure that any indicated development is 
completed before the case is returned to the 
Board.

2.  The RO or the AMC should undertake 
appropriate development to verify any periods 
of active duty, active duty for training, or 
inactive duty for training that the Veteran 
had as a member of the Naval Reserve.  
Specifically, the RO or the AMC should verify 
the Veteran's duty status on April 2, 1989.  
If necessary, the RO or the AMC should 
request the Veteran to submit any 
documentation in his possession showing any 
such service.  The AMC or the RO should also 
obtain all available personnel and medical 
records for such service and associate them 
with the claims folders.

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted, to include afford the Veteran a VA 
examination or obtaining a medical opinion if 
indicated.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for service 
connection for residuals of a left wrist 
fracture based on a de novo review of the 
record.  If the benefit sought on appeal is 
not granted, a Supplemental Statement of the 
Case should be issued, and the Veteran should 
be afforded the requisite opportunity to 
respond before the claims folders are 
returned to the Board for further appellate 
action. 



By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


